Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a divisional of 15/750,792, issued as US Patent No. 11,028,400, which is a 371 of PCT/JP2016/068128.
Claims 1-8 are pending.

Election/Restrictions
Applicant's election with traverse of the species (A) Aspergillus sojae as the transformant, expressing the nucleic acid encoding the amino acid sequence of SEQ ID NO:4 (encoded by SEQ ID NO:1) and (B) selenous acid as the selenium compound in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to examine all of the species.  This is not found persuasive because as discussed in the Requirement for Restriction/Election mailed on July 15, 2022, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 12, 2022.

Claim for Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/750,792, filed on May 13, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021, October 1, 2021, and April 29, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, pages 3, 70, and 84, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Applicant’s cooperation is requested in reviewing the specification for additional embedded hyperlink and/or other form of browser-executable code that may be present in the specification and making the appropriate correction(s).
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  The microorganisms should be italicized.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: steps of producing intermediate(s) and enzymes(s) leading up to selenoneine from histidine and a selenium compound.  The claims are limited to the step of contacting histidine and a selenium compound with a transformant expressing enzyme of (1) or SEQ ID NO:4.  The claims fail to recite the compound/intermediate produced from histidine and a selenium compound by the action of said transformant and the intermediate(s) and enzyme(s) required to produce selenoneine. 

Claim 1 and claims 2 and 5-7 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “host organism microorganism” in line 3.  The metes and bounds of the limitation in the context of the above claim are not clear to the Examiner. The recitation of both “organism” and “microorganism” is confusing. Clarification is requested.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “selenium compound…selenous acid”.  The metes and bounds of the limitation in the context of the above claim are not clear to the Examiner. Claim 2 depends from claim 1. Claim 1 requires that the selenium compound is selenocysteine (claim 1, line 7).  However, claim 2 recites several selenium compounds, such as selenous acid.  Therefore, it is unclear if multiple selenium compounds are used or if one selenium compound is used.  Clarification is requested.

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1. Claim 1 requires that the selenium compound is selenocysteine (claim 1, line 7).  However, claim 2 recites several selenium compounds, such as selenous acid.  Therefore, claim 2 further limits claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The claims have been broadly interpreted the claims to encompass a method of producing selenoneine by contacting histidine and a selenium compound, selenocysteine, or selenous acid with any Aspergillus or Aspergillus sojae overexpressing a gene encoding any enzyme that converts histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II), said gene having at least 90% sequence identity to SEQ ID NO:1 or the encoded enzyme has at least 90% sequence identity to SEQ ID NO:4.   Therefore, the claims are drawn to a method of producing selenoneine from histidine and a selenium compound, selenocysteine, or selenous acid via a genus of intermediates by using a genus of Aspergillus or Aspergillus sojae expressing a genus of polynucleotides having at least 90% sequence identity encoding a polypeptide having at least 90% sequence identity to SEQ ID NO:4, wherein the encoded polypeptide has the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).  
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a method of producing selenoneine from histidine and a selenium compound, selenocysteine, or selenous acid via a genus of intermediates by using a genus of Aspergillus or Aspergillus sojae expressing a genus of polynucleotides.  However, the specification is limited to a method of producing selenoeine from histidine and a selenium compound, selenocysteine, or selenous acid via hercynylselenocysteine by using a recombinant A. sojae or A. oryze expressing a polynucleotide encoding AsEgtA having the amino acid sequence of SEQ ID NO:4 and AsEgtC having the amino acid sequence of SEQ ID NO:6, wherein AsEgtA has the function of converting histidine and a selenium compound, selenocysteine, or selenous acid into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II) and AsEgtC has the function of converting hercynylselenocysteine to selenoneine.   While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the above two examples is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above recombinant A. sojae and A. oryzae and the structure of the genus of transformants of the claimed method.  Therefore, the specification fails to describe a representative species of the claimed genus.  
Further, with the aid of a computer, one of skill in the art could identify all polynucleotides or polypeptides having 90% sequence identity with SEQ ID NO:1 or 4, respectively.  However, there is no teaching regarding which 10% of the nucleic acids or  amino acids can vary from SEQ ID NO:1 or SEQ ID NO:4, respectively, and result in a encoded polypeptide or polypeptide having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).  Further, there is no disclosed or art-recognized correlation between any structure other than the single example of the AsEgtA of SEQ ID NO:4 having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II), the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Therefore, there are no known or disclosed encoded polypeptides/polypeptides having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).  As of the filing date, there was no known or disclosed correlation between a structure other than the AsEgtA of EQ ID NO:4 and having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II) to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of a single AsEgtA of SEQ ID NO:4 as representative of other polypeptides having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).  
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing selenoeine from histidine and selenocysteine or selenous acid via hercynylselenocysteine by using a recombinant A. sojae or A. oryze expressing a polynucleotide encoding AsEgtA having the amino acid sequence of SEQ ID NO:4 and AsEgtC having the amino acid sequence of SEQ ID NO:6, wherein AsEgtA has the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II) and AsEgtC has the function of converting hercynylselenocysteine to selenoneine, does not reasonably provide enablement for a method of producing selenoneine via any intermediate by using any Aspergillus or Aspergillus sojae expressing any polynucleotide having at least 90% sequence identity to SEQ ID NO:1 encoding a polypeptide having at least 90% sequence identity to SEQ ID NO:4, wherein the encoded polypeptide has the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The claims have been broadly interpreted the claims to encompass a method of producing selenoneine by contacting histidine and a selenium compound, selenocysteine, or selenous acid with any Aspergillus or Aspergillus sojae overexpressing a gene encoding any enzyme that converts histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II), said gene having at least 90% sequence identity to SEQ ID NO:1 or the encoded enzyme has at least 90% sequence identity to SEQ ID NO:4.   Therefore, the claims are drawn to a method of producing selenoneine from histidine and a selenium compound, selenocysteine, or selenous acid via any intermediates by using any Aspergillus or Aspergillus sojae expressing any polynucleotide having at least 90% sequence identity encoding any polypeptide having at least 90% sequence identity to SEQ ID NO:4, wherein the encoded polypeptide has the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).  
  The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of Aspergillus or A. sojae transformant expressing any polynucleotide having at least 90% sequence identity, wherein the transformant produces selenoneine via any intermediate.  In the instant case, the specification is limited to a method of producing selenoeine from histidine and selenocysteine or selenous acid via hercynylselenocysteine  using a recombinant A. sojae or A. oryze expressing a polynucleotide encoding AsEgtA having the amino acid sequence of SEQ ID NO:4 and AsEgtC having the amino acid sequence of SEQ ID NO:6, wherein AsEgtA has the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II) and AsEgtC has the function of converting hercynylselenocysteine to selenoneine.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. hybridization or mutagenesis, and it is  routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims,  the specific amino acid  positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.  Furthermore, it is not routine in the art to create variants of polynucleotides encoding polypeptides having the activity recited without any knowledge as to the structural features which would correlate with that activity.   
While the skilled artisan can modify Aspergillus or A. sojae with various polynucleotides encoding polypeptides of a pathway using well-known and widely used techniques in the art and create a reaction system with various enzymes, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a delineated set of genes/enzymes and any Aspergillus or A. soja that produces selenoneine via any intermediate.
In the absence of: (a) rational and predictable scheme for producing selenoneine from any intermediate in any Aspergillus or A. sojae and (b) a correlation between structure and the activity of producing selenoneine via any intermediate in any Aspergillus or A. sojae, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible Aspergillus or A. sojae/enzymes/genes to determine which recombinant Aspergillus or A. sojae transformed with which heterologous polynucleotides and which set of enzymes can produce selenoneine via any intermediate.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within a polypeptide having at least 90% sequence identity to SEQ ID NO:4 can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II) or producing selenoneine via any intermediate, (2) which segments of SEQ ID NO:4 are essential for having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II), and (3) the general tolerance of AsEgtA of SEQ ID NO:4 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-1449) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions.  
The amount of direction or guidance presented and the existence of working examples.  
The specification discloses a method of producing selenoeine from histidine and selenocysteine or selenous acid via hercynylselenocysteine by using a recombinant A. sojae or A. oryze expressing a polynucleotide encoding AsEgtA having the amino acid sequence of SEQ ID NO:4 and AsEgtC having the amino acid sequence of SEQ ID NO:6, wherein the AsEgtA has the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II) and the AsEgtC has the function of converting hercynylselenocysteine to selenoneine.  However, the speciation fails to provide any information as to (1) specific substrates associated with any variants having at least 90% sequence identity to SEQ ID NO:4, (2) structural elements required in a polypeptide having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II), or (3) which are the structural elements in a polypeptide that are essential for converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).  No correlation between structure and function of having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II) has been presented.  There is no information or guidance as to which amino acid residues in the polypeptides of SEQ ID NO:4 can be modified and which ones are to be conserved to create a polypeptide having the function of converting histidine and selenocysteine into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II). 
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,760,107 (reference patent) in view of Pluskal (Genetic and Metabolomic Dissection of the Ergothioneine and Selenoneine Biosynthetic Pathway in the Fission Yeast, S. pombe, and Construction of an Overproduction System.  PLOS One, 2014, Vol 9, No. 5, e97774, pp. 1-12 – form PTO-1449) and MP Biomedicals, LLC (Sodium Selenite, cell culture reagent.  June 2000 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Regarding claims 1 and 5 of the instant application, Claims 1-3 of the reference patent recites an Aspergillus sojae transformant comprising a polynucleotide having the nucleotide sequence of SEQ ID NO:1 encoding EgtA having the amino acids sequence of SEQ ID NO:4 (enzyme (1)) and a polynucleotide having the nucleotide sequence of SEQ ID NO:2 or 3 encoding EgtC having the amino acid sequence of SEQ ID NO:5 or 6 (enzyme (2)).  The polynucleotide of SEQ ID NO:1-3 and the polypeptide of SEQ ID NO:4-6 of the instant application are identical to the polynucleotide of SEQ ID NO:1-3 and the polypeptide of SEQ ID NO:4-6 of the reference patent. Regarding claim 6 of the instant application, claim 4 of the reference patent recites that the expression of the gene encoding enzyme (1) is enhanced. 
The reference patent recites using the above transformant for producing ergothioneine by applying histidine and cysteine to the transformant, resulting in the following reaction: histidine + cysteine → hercynyl cysteine → ergothoneine.  The reference patent does not recite using the above transformant for producing selenoneine by applying histidine and selenocysteine or selenous acid to the transformant, wherein when histidine and selenocysteine or selenous acid is present, the above transformant results in the following reaction: histidine + selenocysteine or selenous acid → hercynylselenocysteine → selenoneine.
Regarding claims 1-2 of the instant application, Pluskal discloses that S. pombe Egt1, which is equivalent to enzyme (1) of AsEgtA of SEQ ID NO:4 of the instant application and the reference patent, and S. pombe Egt2, which is equivalent to enzyme (2) of AsEgtC of SEQ ID NO:5 or 6 of the instant application and the reference patent, produces ergothioneine or selenoneine depending on the substrate added (Figure 4 and “Strains and growth conditions” at page 9).  Addition of histidine and cysteine results in the following reaction: histidine + cysteine → hercynyl cysteine → ergothoneine, the same reaction disclosed in the reference patent.  Addition of histidine and selenium (sodium selenate) or selenocysteine results in the following reaction: histidine + selenium or selenocysteine → hercynylselenocysteine → selenoneine, the same reaction claimed in the instant application. 
Regarding claims 1-2 of the instant application, MP Biomedicals, LLC discloses that sodium selenite, synonymous with selenous acid (also known has selenious acid) is a common source of selenium (pages 3-4).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to use the A. sojae or A. oryzae transformant of the reference patent to produce selenoneine by adding selenium, such as selenous acid, or selenocysteine instead of cysteine because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One having ordinary skill in the art would have been motivated to do so in order to produce selenoneine.  One of ordinary skill in the art would have had a reasonable expectation of success since Pluskal discloses that transformants expressing Egt1/Egt2 produces both selenoneine and ergothioneine via hercynylselenocysteine or hercynylcysteine depending on whether cysteine or a selenium compound is present and selenous acid is a common source of selenium.
Therefore, the conflicting claims are not patentably distinct from each other.   

Claims 1-2 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,186,855 (reference patent) in view of Pluskal (Genetic and Metabolomic Dissection of the Ergothioneine and Selenoneine Biosynthetic Pathway in the Fission Yeast, S. pombe, and Construction of an Overproduction System.  PLOS One, 2014, Vol 9, No. 5, e97774, pp. 1-12 – form PTO-1449) and MP Biomedicals, LLC (Sodium Selenite, cell culture reagent.  June 2000 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Regarding claims 1 and 5 of the instant application, claims 1-2 of the reference patent recites an Aspergillus sojae transformant comprising a polynucleotide having the nucleotide sequence of SEQ ID NO:1 encoding EgtA having the amino acids sequence of SEQ ID NO:4 (enzyme (1)) and a polynucleotide having the nucleotide sequence of SEQ ID NO:2 or 3 encoding EgtC having the amino acid sequence of SEQ ID NO:5 or 6 (enzyme (2)).  The polynucleotide of SEQ ID NO:1-3 and the polypeptide of SEQ ID NO:4-6 of the instant application are identical to the polynucleotide of SEQ ID NO:1-3 and the polypeptide of SEQ ID NO:4-6 of the reference patent. Regarding claim 6 of the instant application, claim 3 of the reference patent recites that the expression of the gene encoding enzyme (1) is enhanced. 
The reference patent recites using the above transformant for producing ergothioneine by applying histidine and cysteine to the transformant, resulting in the following reaction: histidine + cysteine → hercynyl cysteine → ergothoneine.  The reference patent does not recite using the above transformant for producing selenoneine by applying histidine and selenocysteine or selenous acid to the transformant, wherein when histidine and selenocysteine or selenous acid is present, the above transformant results in the following reaction: histidine + selenocysteine or selenous acid → hercynylselenocysteine → selenoneine.
Regarding claims 1-2 of the instant application, Pluskal discloses that S. pombe Egt1, which is equivalent to enzyme (1) of AsEgtA of SEQ ID NO:4 of the instant application and the reference patent, and S. pombe Egt2, which is equivalent to enzyme (2) of AsEgtC of SEQ ID NO:5 or 6 of the instant application and the reference patent, produces ergothioneine or selenoneine depending on the substrate added (Figure 4 and “Strains and growth conditions” at page 9).  Addition of histidine and cysteine results in the following reaction: histidine + cysteine → hercynyl cysteine → ergothoneine, the same reaction disclosed in the reference patent.  Addition of histidine and selenium (sodium selenate) or selenocysteine results in the following reaction: histidine + selenium or selenocysteine → hercynylselenocysteine → selenoneine, the same reaction claimed in the instant application. 
Regarding claims 1-2 of the instant application, MP Biomedicals, LLC discloses that sodium selenite, synonymous with selenous acid (also known has selenious acid) is a common source of selenium (pages 3-4).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to use the A. sojae or A. oryzae transformant of the reference patent to produce selenoneine by adding selenium, such as selenous acid, or selenocysteine instead of cysteine because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One having ordinary skill in the art would have been motivated to do so in order to produce selenoneine.  One of ordinary skill in the art would have had a reasonable expectation of success since Pluskal discloses that transformants expressing Egt1/Egt2 produces both selenoneine and ergothioneine via hercynylselenocysteine or hercynylcysteine depending on whether cysteine or a selenium compound is present and selenous acid is a common source of selenium.
Therefore, the conflicting claims are not patentably distinct from each other.   

Claims 1-2 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,028,400 (reference patent) in view of Pluskal (Genetic and Metabolomic Dissection of the Ergothioneine and Selenoneine Biosynthetic Pathway in the Fission Yeast, S. pombe, and Construction of an Overproduction System.  PLOS One, 2014, Vol 9, No. 5, e97774, pp. 1-12 – form PTO-1449) and MP Biomedicals, LLC (Sodium Selenite, cell culture reagent.  June 2000 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Regarding claims 1 and 5 of the instant application, claim 1 of the reference patent recites a method of producing selenoeine by applying histidine and a selenium compound to an Aspergillus sojae transformant comprising a polynucleotide having the nucleotide sequence of SEQ ID NO:1 encoding EgtA having the amino acids sequence of SEQ ID NO:4 (enzyme (1)) and a polynucleotide having the nucleotide sequence of SEQ ID NO:2 or 3 encoding EgtC having the amino acid sequence of SEQ ID NO:5 or 6 (enzyme (2)).  The polynucleotide of SEQ ID NO:1-3 and the polypeptide of SEQ ID NO:4-6 of the instant application are identical to the polynucleotide of SEQ ID NO:1-3 and the polypeptide of SEQ ID NO:4-6 of the reference patent. Regarding claim 2 of the instant application, claim 1 of the reference patent recites that enzyme (1) uses selenocysteine and histidine to produce hercynylselenocysteine of formula (I).  Regarding claim 6 of the instant application, claim 2 of the reference patent recites that the expression of the gene encoding enzyme (1) is enhanced. Regarding claim 7 of the instant application, claim 3 of the reference patent recites that the amount of selenoneine produced is not less than 10 µg per gram of wet cell mass.  
The reference patent does not recite using selenocysteine or selenous acid as the selenium compound.  However, claim 1 of the reference patent recites that enzyme (1) uses selenocysteine and histidine to produce hercynylselenocysteine of formula (I).  
Regarding claims 1-2 of the instant application, Pluskal discloses a method of producing selenoneine using selenocysteine or sodium selenate (Figure 4 and “Strains and growth conditions” at page 9). 
Regarding claims 1-2 of the instant application, MP Biomedicals, LLC discloses that sodium selenite, synonymous with selenous acid (also known has selenious acid) is a common source of selenium (pages 3-4).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of the reference patent by supplying selenocysteine or selenous acid as the selenium compound because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One having ordinary skill in the art would have been motivated to so because selenous acid is a common source of selenium and Pluskal discloses using selenocysteine as a source of selenium.  One of ordinary skill in the art would have had a reasonable expectation of success since claim 1 of the reference patent recites that enzyme (1) uses selenocysteine and histidine to produce hercynylselenocysteine of formula (I), Pluskal discloses using selenocysteine or an organic selenium compound, and selenous acid is a common source of selenium.
Therefore, the conflicting claims are not patentably distinct from each other.   

Other Relevant Art
Pluskal (Genetic and Metabolomic Dissection of the Ergothioneine and Selenoneine Biosynthetic Pathway in the Fission Yeast, S. pombe, and Construction of an Overproduction System.  PLOS One, 2014, Vol 9, No. 5, e97774, pp. 1-12 – form PTO-1449) discloses a method of producing selenoneine using a yeast transformed with S. pombe Egt1.  However, S. pombe Egt1 does not have at least 90% sequence identity to SEQ ID NO:4 of the instant application.
	Prior art teaches polypeptides having at least 90% sequence identity to SEQ ID NO:4 of the instant application, such as a polypeptide having 99% sequence identity to SEQ ID NO:4 of the instant application (A0A0F0IGW6_ASPPU.  UniProtKB Database. June 24, 2015 – form PTO-892).  However, the prior art does not teach or suggest that these polypeptides have the function of converting histidine and a selenium compound into hercynylselenocysteine (of formula 1) in the presences of S-adenoxylmethionine and iron (II).

Conclusion

	Claims 1-8 are pending.

	Claims 3-4 and 8 are withdrawn.

	Claims 1-2 and 5-7 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652